DETAILED ACTION
This FINAL action is in response to Application No. 17/254,009 originally filed 03/05/2021. The amendment presented on 10/27/2022 which provides amendments to claims 1, 7, 9, 12, and 21 and cancels claims 2 and 15-17 is hereby acknowledged. Currently Claims 1, 3-14, 18-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. As indicated in the previous office action, the claim interpretation due to the occurrence of the term “if” may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. This interpretation has been taken in view of the amended claims. To avoid a broad interpretation of the claims The Office recommends Applicant amend “if” to “when” in all instances in each of the claims as necessary. Claims 1 and 12 would be found allowable with this change.
	With respect to the 112(a) rejection The Office respectfully disagrees. The phrase “parameter characteristics” does not appear to be a term of art based on the cited art nor is the term expressly defined in the specification. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) Applicant has failed to provide any portion of the specification drawings, and prior art that expressly defines the phrase as suggested in the Remarks. Therefore, the rejections will be currently maintained. 
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the term “parameter characteristics” however this term was not found to be clearly defined within the specification as filed and thus a person of skill in the art would not understand the term “parameter characteristics” in light of the specification.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the phrase “parameter characteristics” however this phrase does not appear to have been clearly defined in the specification nor in the claim therefore one of skill would not understand how to interpret the metes and bounds of this term. During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310. If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7-10, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu U.S. Patent Application Publication No. 2007/0236410 A1 hereinafter Shimizu.

Consider Claim 1:
	Shimizu discloses an image quality compensation method for a liquid crystal display device, comprising: (Shimizu, See Abstract.)
	acquiring RGB values of each pixel in image information output by the liquid crystal display device at a predetermined time interval within a preset time period and (Shimizu, [0075], “The RGB image signal-levels accumulation calculation circuit 101 shown in FIG. 8 adds signal levels cumulatively for each frame in the most recent ten consecutive frames including the current frame in order to calculate an accumulated image signal level at the time of light emission for each pixel cell.”)
	calculating a RGB sum of the RGB values of each pixel, (Shimizu, [0075-0077], [0077], “In the RGB image signal-levels accumulation circuit 101 and the image signal-level control circuit 102 shown in FIG. 8, processing is performed to reduce the image signal level of each pixel G. However, processing may be performed to uniformly reduce the signal levels for each pixel block formed by a plurality of adjacent pixels G. More specifically, for each pixel block, the sum (or average) of the accumulation calculations results for the image signal levels of the respective pixel cells (C.sub.R, C.sub.G and C.sub.B) is calculated, and a representative accumulation calculation result is selected for that pixel block.”)
	when a duration of display on a screen of the liquid crystal display device is greater than or equal to a preset duration; (Shimizu, [0075], “For example, when the orbiting processing circuit 1 performs movement processing for each ten frames, the orbiting processing circuit 1 may sample the display-position-moving image signals V1 for the ten frames in synchronization with this orbiting movement period, and add signal levels cumulatively for every ten frames, including the current frame, in order to calculate an accumulated image signal level of each pixel cell at the time of light emission. The sampling period must be synchronized with the orbiting movement period of the orbiting processing circuit 1. More specifically, when the sampling period is N frames (N being a positive integer), the orbiting movement period of the orbiting processing circuit 1 must be a positive integer multiple of N frames.”)
	selecting a RGB sum with a maximum value from individual RGB sums as a first compensation evaluation value; and (Shimizu, [0073], [0065], “The RGB image signal-levels accumulation calculation circuit 101 detects the maximum signal level among the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B, and supplies the maximum signal level as the representative accumulated image signal level A of the pixel G to the image signal-level control circuit 102.”)
	compensating for the RGB values of each pixel according to the first compensation evaluation value, each of the RGB sums, an acquired RGB offset compensation value, and the RGB values of each pixel, (Shimizu, [0042], [0052], “In other words, the level control circuit 3 prepares a gradually changing adjustment coefficient. The changing adjustment signal is applied to those pixels around the pixel group represented by the accumulated overlapping region information MG (i.e., the surrounding region of the accumulated overlapping region). The adjustment coefficient (adjustment signal) changes its value toward the accumulated overlapping region. Then the image signal-level control circuit 3 supplies such adjustment signals YC to the image signal-level adjustment circuit 4 (step S11).”) 
	if the first compensation evaluation value is greater than or equal to a first compensation threshold, wherein the image quality compensation method for a liquid crystal display device further comprises: calculating, if the first compensation evaluation value is less than the first compensation threshold, a change rate of the RGB values of each pixel at adjacent time points, so as to obtain a change rate sum of individual change rates of each pixel within the preset time period: selecting a change rate sum with a maximum value from individual change rate sums as a second compensation evaluation value; and compensating for the RGB values of each pixel according to the first compensation evaluation value, each of the RGB sums, the RGB offset compensation value, and the RGB values of each pixel, if the second compensation evaluation value is greater than or equal to a second compensation threshold. (Shimizu, [0042], [0052], “However, when the average signal level represented by the average image signal-level information AV is greater than the predetermined level QY, the image signal-level control circuit 3, as shown in FIG. 6, generates an image signal-level adjustment signal YC representing an adjustment coefficient for reducing the signal level of the display-position-moving image signal V1 in inverse proportion to the size of the average signal level represented by the average image signal-level information AV. Then the image signal-level control circuit 3 supplies the adjustment signal YC to the image signal-level adjustment circuit 4.”)
Consider Claim 3:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 1, wherein the compensating for the RGB values of each pixel according to the first compensation evaluation value, each of the RGB sums, an acquired RGB offset compensation value, and the RGB values of each pixel comprises: (Shimizu [0042]) using a ratio of the RGB sum of each pixel to the first compensation evaluation value as a first RGB compensation ratio; and adding a product of the first RGB compensation ratio and the RGB offset compensation value to a RGB value of a corresponding pixel, so as to compensate for the RGB value of the pixel. (Shimizu, [0075-0077], [0077], “In the RGB image signal-levels accumulation circuit 101 and the image signal-level control circuit 102 shown in FIG. 8, processing is performed to reduce the image signal level of each pixel G. However, processing may be performed to uniformly reduce the signal levels for each pixel block formed by a plurality of adjacent pixels G. More specifically, for each pixel block, the sum (or average) of the accumulation calculations results for the image signal levels of the respective pixel cells (C.sub.R, C.sub.G and C.sub.B) is calculated, and a representative accumulation calculation result is selected for that pixel block.”)
Consider Claim 7:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 1, wherein the first compensation evaluation value is used for representing a magnitude of an amount of offset of liquid crystal molecules of a pixel corresponding to the first compensation evaluation value within the preset time period; and the second compensation evaluation value is used for representing a magnitude of fluctuation of offset of liquid crystal molecules of a pixel corresponding to the second compensation evaluation value within the preset time period. (Shimizu, [0065], “The display device 30 has pixels G(1,1) to G(n,m), as shown in FIG. 9. The RGB image signal-levels accumulation calculation circuit 101 executes accumulation calculations (addition) for the brightness (luminance) levels of three pixel cells belonging to each pixel G (i.e., a red pixel cell C.sub.R for emitting red light, a green pixel cell C.sub.G for emitting green light and a blue pixel cell C.sub.B for emitting blue light) in a predetermined period on the basis of the display-position-moving image signal V1. Next, the RGB image signal-levels accumulation calculation circuit 101 generates for each pixel G a red accumulated image signal level AY.sub.R showing the accumulation calculation result for the image signal level in the red pixel cell C.sub.R, a green accumulated image signal level AY.sub.G showing the accumulation calculation result for the image signal level in the green pixel cell C.sub.G, and a blue accumulated image signal level AY.sub.B showing the accumulation calculation result for the image signal-level in the blue pixel cell C.sub.B.”)
Consider Claim 8:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 7, wherein a relatively smaller second compensation evaluation value indicates that the liquid crystal molecules of the pixel corresponding to the second compensation evaluation value have a relatively smaller offset amount; and a relatively larger second compensation evaluation value indicates that the liquid crystal molecules of the pixel corresponding to the second compensation evaluation value have a relatively larger offset amount. (Shimizu, [0065], “The display device 30 has pixels G(1,1) to G(n,m), as shown in FIG. 9. The RGB image signal-levels accumulation calculation circuit 101 executes accumulation calculations (addition) for the brightness (luminance) levels of three pixel cells belonging to each pixel G (i.e., a red pixel cell C.sub.R for emitting red light, a green pixel cell C.sub.G for emitting green light and a blue pixel cell C.sub.B for emitting blue light) in a predetermined period on the basis of the display-position-moving image signal V1. Next, the RGB image signal-levels accumulation calculation circuit 101 generates for each pixel G a red accumulated image signal level AY.sub.R showing the accumulation calculation result for the image signal level in the red pixel cell C.sub.R, a green accumulated image signal level AY.sub.G showing the accumulation calculation result for the image signal level in the green pixel cell C.sub.G, and a blue accumulated image signal level AY.sub.B showing the accumulation calculation result for the image signal-level in the blue pixel cell C.sub.B.”)
Consider Claim 10:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 1, wherein the RGB sum is used as a numerical value for evaluating a degree of polarization of liquid crystal molecules in the liquid crystal display device, and a larger RGB sum indicates that liquid crystal molecules of a corresponding pixel have a larger offset amount, wherein when the liquid crystal molecules tend to be polarized, an offset amount is greater than expected in some directions, and the RGB value of the corresponding pixel also becomes larger. (Shimizu, [0065], “The display device 30 has pixels G(1,1) to G(n,m), as shown in FIG. 9. The RGB image signal-levels accumulation calculation circuit 101 executes accumulation calculations (addition) for the brightness (luminance) levels of three pixel cells belonging to each pixel G (i.e., a red pixel cell C.sub.R for emitting red light, a green pixel cell C.sub.G for emitting green light and a blue pixel cell C.sub.B for emitting blue light) in a predetermined period on the basis of the display-position-moving image signal V1. Next, the RGB image signal-levels accumulation calculation circuit 101 generates for each pixel G a red accumulated image signal level AY.sub.R showing the accumulation calculation result for the image signal level in the red pixel cell C.sub.R, a green accumulated image signal level AY.sub.G showing the accumulation calculation result for the image signal level in the green pixel cell C.sub.G, and a blue accumulated image signal level AY.sub.B showing the accumulation calculation result for the image signal-level in the blue pixel cell C.sub.B.”)
Consider Claim 12:
	Shimizu discloses an image quality compensation apparatus for a liquid crystal display device, comprising: (Shimizu, See Abstract.)
	an RGB value calculation module, configured to acquire RGB values of each pixel in image information output by the liquid crystal display device at a predetermined time interval within a preset time period and (Shimizu, [0075], “The RGB image signal-levels accumulation calculation circuit 101 shown in FIG. 8 adds signal levels cumulatively for each frame in the most recent ten consecutive frames including the current frame in order to calculate an accumulated image signal level at the time of light emission for each pixel cell.”)
	 calculate a RGB sum of the RGB values of each pixel, (Shimizu, [0077], “In the RGB image signal-levels accumulation circuit 101 and the image signal-level control circuit 102 shown in FIG. 8, processing is performed to reduce the image signal level of each pixel G. However, processing may be performed to uniformly reduce the signal levels for each pixel block formed by a plurality of adjacent pixels G. More specifically, for each pixel block, the sum (or average) of the accumulation calculations results for the image signal levels of the respective pixel cells (C.sub.R, C.sub.G and C.sub.B) is calculated 
	when a duration of display on a screen of the liquid crystal display device is greater than or equal to a preset duration; (Shimizu, [0075], “For example, when the orbiting processing circuit 1 performs movement processing for each ten frames, the orbiting processing circuit 1 may sample the display-position-moving image signals V1 for the ten frames in synchronization with this orbiting movement period, and add signal levels cumulatively for every ten frames, including the current frame, in order to calculate an accumulated image signal level of each pixel cell at the time of light emission. The sampling period must be synchronized with the orbiting movement period of the orbiting processing circuit 1. More specifically, when the sampling period is N frames (N being a positive integer), the orbiting movement period of the orbiting processing circuit 1 must be a positive integer multiple of N frames.”)
	a first selection module, configured to select a RGB sum with a maximum value from individual RGB sums as a first compensation evaluation value; and (Shimizu, [0073], [0065], “The RGB image signal-levels accumulation calculation circuit 101 detects the maximum signal level among the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B, and supplies the maximum signal level as the representative accumulated image signal level A of the pixel G to the image signal-level control circuit 102.”)
	an image quality compensation module, configured to compensate for the RGB values of each pixel according to the first compensation evaluation value, each of the RGB sums, an acquired RGB offset compensation value, and the RGB values of each pixel, (Shimizu, [0042], [0052], “In other words, the level control circuit 3 prepares a gradually changing adjustment coefficient. The changing adjustment signal is applied to those pixels around the pixel group represented by the accumulated overlapping region information MG (i.e., the surrounding region of the accumulated overlapping region). The adjustment coefficient (adjustment signal) changes its value toward the accumulated overlapping region. Then the image signal-level control circuit 3 supplies such adjustment signals YC to the image signal-level adjustment circuit 4 (step S11).”)
	if the first compensation evaluation value is greater than or equal to a first compensation threshold. (Shimizu, [0042], [0052], “However, when the average signal level represented by the average image signal-level information AV is greater than the predetermined level QY, the image signal-level control circuit 3, as shown in FIG. 6, generates an image signal-level adjustment signal YC representing an adjustment coefficient for reducing the signal level of the display-position-moving image signal V1 in inverse proportion to the size of the average signal level represented by the average image signal-level information AV. Then the image signal-level control circuit 3 supplies the adjustment signal YC to the image signal-level adjustment circuit 4.”)
Consider Claim 13:
	Shimizu disclose a terminal device, comprising a memory, a liquid crystal display, and a processor connected to the liquid crystal display, wherein the memory stores a computer program, and the processor executes the computer program to implement steps of the method according to claim 1. (Shimizu, [0004], [0039], [0045], “In FIG. 3, the image signal-level control circuit 3 first stores in the memory 5 information indicating the pixel positions of all the pixels, as initial values of accumulated overlapping region information MG (to be described below) (step S0). Next, the image signal-level control circuit 3 stores in an internal register (not shown in the drawings) an initial value of "1" for an elapsed period T (step S1). Then the image signal-level control circuit 3 receives the display-position-moving image signals V1 and V2 separately (step S2). Then, the image signal-level control circuit 3 determines whether the receiving of the image signals has completed for the display-position-moving image signals V1 and V2 in one frame. This determination is repeated until the image signal-level control circuit 3 determines that the signal reception has completed for one frame (step S3).” see also claim 1.)
Consider Claim 14:
	Shimizu disclose the terminal device according to claim 13, wherein the terminal device comprises a television. (Shimizu, [0039], “As shown in FIG. 2, the image display apparatus 60 includes a burn-in prevention circuit 10, a driver 20 and a display device 30. The display device 30 is a CRT (Cathode Ray Tube), a plasma display or the like.”)
Consider Claim 18:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 3, wherein the first compensation evaluation value is used for representing a magnitude of an amount of offset of liquid crystal molecules of a pixel corresponding to the first compensation evaluation value within the preset time period; and the second compensation evaluation value is used for representing a magnitude of fluctuation of offset of liquid crystal molecules of a pixel corresponding to the second compensation evaluation value within the preset time period. (Shimizu, [0065], [0066], “When display-position-moving image signals V1 corresponding to the first to the 12.sup.th frames are supplied in sequence, the RGB image signal-levels accumulation calculation circuit 101 first obtains (calculates) the accumulation calculation results of the signal levels for the ten consecutive frames from the first to the tenth frame for each pixel cell (C.sub.R, C.sub.G and C.sub.B), and then calculates the representative accumulated image signal level A of the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B, and supplies this signal level A to the image signal-level control circuit 102. Next the RGB image signal-levels accumulation calculation circuit 101 calculates, for each of the three pixel cells, the accumulation calculation result of the signal levels for the ten consecutive frames from the second frame to the 11.sup.th frame and supplies the results to the image signal-level control circuit 102 as the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B. Then the RGB image signal-levels accumulation calculation circuit 101 calculates for each pixel cell the accumulation calculation results of the signal levels for the ten consecutive frames from the third frame to the 12.sup.th frame and calculates the representative accumulated image signal level A of the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B. The representative accumulated signal level A is sent to the image signal level controller 102.”)
Consider Claim 20:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 3, wherein the second compensation threshold is determined according to parameter characteristics of the liquid crystal display device. (Shimizu, [0073], [0065], “The RGB image signal-levels accumulation calculation circuit 101 detects the maximum signal level among the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B, and supplies the maximum signal level as the representative accumulated image signal level A of the pixel G to the image signal-level control circuit 102.”)
Allowable Subject Matter
Claims 4, 6, 11, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Remaining depending claims not rejected above are objected to as they depend from the above mentioned claims. The Office recommends including allowable subject similarly into independent claim 12.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2023. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626